DISMISS and Opinion Filed July 11, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00533-CV

                                ADOLFO ALEMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-0939128

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek

       This appeal from the trial court’s April 19, 2010 “order for court fees to be paid from

inmate trust account” was filed nine years after the order was signed, on April 22, 2019. Because

an appeal must generally be filed within thirty days from the date the judgment is signed, we

questioned our jurisdiction over the appeal. See TEX. R. APP. P. 26.1; Brashear v. Victoria Gardens

of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal is jurisdictional). We directed appellant to file a letter brief

addressing our concern and cautioned him that failure to comply by June 17, 2019 could result in
dismissal of the appeal without further notice. See TEX. R. APP. P. 42.3(a),(c). To date, appellant

has not responded. Accordingly, lacking jurisdiction, we dismiss the appeal. See id. 42.3(a).




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE




190533F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ADOLFO ALEMAN, Appellant                          On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00533-CV        V.                      Trial Court Cause No. F-0939128.
                                                   Opinion delivered by Justice Reichek,
 THE STATE OF TEXAS, Appellee                      Justices Schenck and Osborne participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 11, 2019.




                                             –3–